           Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 1 of 10

                                                          Honorable James L. Robart


 1
 2
 3
 4

 5
 6
 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                             No. 2:18-cv-01543-JLR
 9
                         Plaintiff,               BOMBARDIER INC.’S REPLY
10                                                TO DEFENDANTS KEITH AYRE
                 v.
                                                  AND MARC-ANTOINE
11
     MITSUBISHI AIRCRAFT CORPORATION,             DELARCHE’S OPPOSITION TO
12   MITSUBISHI AIRCRAFT CORPORATION              BOMBARDIER INC.’S MOTION
     AMERICA INC., AEROSPACE TESTING              TO SEAL THE DECLARATION
13                                                OF MICHAEL BORFITZ AND
     ENGINEERING & CERTIFICATION INC.,
     MICHEL KORWIN-SZYMANOWSKI,                   EXHIBITS A, B, F-I, K, AND L
14
     LAURUS BASSON, MARC-ANTOINE                  TO THE DECLARATION OF
15   DELARCHE, CINDY DORNÉVAL, KEITH              JEFFREY DANLEY
     AYRE, AND JOHN AND/OR JANE DOES 1-           NOTE ON MOTION
16   88,                                          CALENDAR:
17                       Defendants.              JUNE 14, 2019

18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.’S REPLY IN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) - i
            Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 2 of 10




 1                                          I.    ARGUMENT
 2          In light of this Court’s order on various motions to seal (Order, Dkt. # 111), which

 3   dispatched nearly identical arguments as those now raised by Defendants Ayre and Delarche

 4   (“Defendants”), Bombardier’s Motion to Seal (“Motion,” Dkt. # 215) should have been

 5   stipulated. However, despite this Court’s prior admonishment of imposing a “disproportionate

 6   burden on judicial resources,” (Order, Dkt. # 218) Defendants have maintained positions

 7   similar to those that have failed earlier in the case, thereby requiring otherwise unnecessary

 8   briefing. As set forth below, Defendants’ arguments are unavailing.

 9      A. Bombardier’s Motion Is Not “Vague”

10          Defendants misguidedly criticize Bombardier of lodging “vague contentions”

11   supporting its Motion, and they incorrectly assert that “[t]here are no such articulable facts” in

12   the Motion to justify adopting Bombardier’s requested redactions. (See Opp’n, Dkt. # 234, at

13   3-4.) More accurately, Bombardier and its expert, Mr. Michael Borfitz, explained that

14   Exhibits A, B, F-I, K, and L to the Danley Declaration would be commercially valuable to

15   competitors of Bombardier. (See Motion, Dkt. # 215, at 3-4; Borfitz Decl., Dkt. # 197, ¶¶ 7-

16   13.) By discussing the commercial value to competitors in detail, Bombardier and Mr. Borfitz

17   addressed “the legitimate private or public interests that warrant the relief sought” and “the

18   injury that will result if the relief sought is not granted.” LCR 5(g)(3)(B). Moreover,

19   Bombardier explained that these documents are “closely related” to the trade secrets at issue

20   (Motion, Dkt. # 215, at 3), thereby satisfying LCR 5(g)(3)(B)(iii)’s requirement as to “why a

21   less restrictive alternative to the relief sought is not sufficient.” Therefore, Defendants’

22   contention that Bombardier merely submitted vague assertions is without merit.

23      B. A Compilation Is Comprised of Individual Pieces of Information

24          Throughout their Opposition, Defendants ignore this Court’s prior order that criticized

25   MITAC America of putting “the cart before the horse” by arguing the merits of Bombardier’s

26   trade secret case in the context of a motion to seal. (See Order, Dkt. # 111, at 14.)

27   Specifically, Defendants erroneously assert that Bombardier “has not articulated what secret

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -1
            Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 3 of 10




 1   compilation any particular publicly available document is a part of or explained how such

 2   compilation is unique or how it was compiled ….” (Opp’n, Dkt. # 234, at 4-5.) In addition to

 3   arguing the merits in an improper procedural context, Defendants’ assertion also ignores the

 4   Court’s previous ruling that “at this stage, Bombardier has identified its alleged trade

 5   secrets—which rely in part on a compilation theory—with enough specificity.” (Order, Dkt. #

 6   111, at 14.)

 7          Further, Defendants ignore yet another part this Court’s prior ruling: “[f]or purposes of

 8   determining if compelling reasons exist to seal the disputed material, the court only needs to

 9   find that the material ‘might . . . release trade secrets.’” (Order, Dkt. # 111, at 14 (quoting

10   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (emphasis

11   added).) Specifically, Defendants put forth the untenable notion that every single redaction on

12   its own must be Bombardier’s compilation of trade secrets in order to justify keeping

13   Bombardier’s requests sealed from the public record. (See, e.g., Opp’n, Dkt. # 234, at 4, 6,

14   and 8.) Defendants offer no support for this assertion (as they indeed cannot), and they

15   instead attempt to stretch a statement of law from United States v. Nosal, 844 F.3d 1024, 1042

16   (9th Cir. 2016) that is irrelevant to the question of whether documents should be filed under

17   seal. (See Opp’n, Dkt. # 234, at 4.) While true that “the secrecy of the claimed trade secret as

18   a whole” is “determinative” on the ultimate merits of a trade secret misappropriation case

19   (Nosal, 844 F.3d at 1042 (quoting Restatement (Third) of Unfair Competition § 39 cmt. f

20   (1995)), it is not determinative on the question to seal documents from the public; and it does

21   not support the notion that an alleged wrongdoer may eviscerate a compilation by publicly

22   disclosing its underlying components piece-by-piece in a motion-to-seal context. (See Order,

23   Dkt. # 111, at 14.)

24      C. The Redacted Information Is Properly Sealed

25          Exhibit A: “2013 Transport Canada” Email. Exhibit A to the Danley Declaration is

26   an un-redacted version of a portion of Exhibit S to Bombardier’s First Amended Complaint

27   (“FAC”) (Compare Dkt. # 216, and Dkt. # 196-1, with Dkt. # 143-19) and has been discussed

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -2
            Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 4 of 10




 1   in briefing related to at least one other motion to seal. (See, e.g., Dkt. # 227, at 3.) In brief, this

 2   email discusses alternative means that Bombardier discussed with Transport Canada

 3   (“TCCA”) for testing certain safety systems in Bombardier’s aircraft. This exchange between

 4   Mr. Ayre and TCCA cannot be readily ascertainable by the general public because it was

 5   direct and confidential correspondence concerning systems specific to Bombardier. (See, e.g.,

 6   Waterhouse Decl., Dkt. # 89, ¶¶ 21, 29 (identifying exchange with Transport Canada as

 7   “confidential”); see also Borfitz Decl., Dkt. # 197, ¶ 12 (same).) Bombardier invested time

 8   and resources to discover which publicly available information would be most pertinent to its

 9   certification efforts; it would be injured if a competitor gained an unfair advantage by learning

10   this information absent a comparable investment of time and resources.

11           Next, Defendants argue that “Bombardier [itself] implies . . . that it inadvertently made

12   the discussed disclosures in its own public filings,” but the citation Defendants use in support

13   reveals nothing of the sort. (See Opp’n, Dkt. # 234, at 6 n.2 (citing “ECF No. 227, at 3:13-

14   17”).) Even a cursory reading of Bombardier’s position readily shows that Bombardier was

15   merely identifying the broad protections of the Protective Order, not that it had already

16   publicly disclosed sensitive information.

17           Further, Defendants incorrectly use hindsight to argue that the information contained

18   in the TCCA email can be easily found through an internet search. (See Opp’n, Dkt. # 234, at

19   6-7 (discussing models of equipment, advisory circulars, and FAA regulations).) Defendants’

20   counsel were able to expediently discover the equipment models, advisory circulars, and FAA

21   regulations only after viewing Bombardier’s identification of them. Unlike Defendants’

22   counsel, Bombardier did not have the luxury of hindsight to arrive at this information in the

23   first instance. Disclosing the information to the public as Defendants request would unfairly

24   compromise Bombardier’s substantial investment of time and resources expended in

25   gathering such information. Further still, Defendants appear to maintain that 14 C.F.R. Part 25

26   represents the entire universe of relevant regulations for aircraft certification. (See Opp’n,

27   Dkt. # 234, at 7.) But as this Court is well-aware, even Part 25 is just one set of rules that

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -3
            Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 5 of 10




 1   must be addressed during aircraft certification. (See, e.g., FAC, Dkt. # 143, ¶ 29 (citing 14

 2   C.F.R. Parts 21, 25, 34, and 36).) Indeed, Defendants’ own cited URL indicates that 84

 3   advisory circulars are associated just for airworthiness. (See Opp’n, Dkt. # 234, at 7 n.4.)

 4          Finally, Defendants’ argument concerning the ability to reverse-engineer the

 5   information at issue is irrelevant in this Circuit: “[T]he theoretical possibility of

 6   reconstructing the secret from published materials containing scattered references to portions

 7   of the information or of extracting it from public materials unlikely to come to the attention of

 8   the appropriator will not preclude relief against the wrongful conduct....” Nosal, 844 F.3d at

 9   1042 (citations omitted). Thus, Defendants’ contention that the information in the TCCA

10   email can be reverse-engineered by proper means is without merit.

11          Exhibit B: FAA Website Search Results. This exhibit reflects a summary of FAA

12   publications and is properly considered part of Bombardier’s trade secret compilation.

13   Without the benefit of hindsight, Bombardier invested the time and resources to discover this

14   model name and attendant search results amidst the sea of potentially determinative

15   regulations to ascertain this model name and associated documents. Bombardier’s competitors

16   should not gain an unfair advantage by looking over Bombardier’s shoulder to learn this

17   information.

18          Exhibit F: “Ducted Smoke Det” Email. Mr. Borfitz testified that the information in

19   this exhibit “provides valuable guidance for potential competitors of Bombardier.” (Borfitz

20   Decl., Dkt. # 197, ¶ 11.) Yet Defendants maintain that because the PDF attachment to the

21   email appears to originate from a third party, Bombardier cannot claim it as part of its trade

22   secret compilation. (See Opp’n, Dkt. # 234, at 8.) Defendants cite no support for this

23   proposition—and for good reason: it contravenes Ninth Circuit precedent. See, e.g., Nosal,

24   844 F.3d at 1042; Kamakana, 447 F.3d at 1179. Additionally, given Bombardier’s history of

25   successful aircraft certification, whether the information originated from a third party does not

26   negate the inherent value in knowing that such information contributed to Bombardier’s

27   successful certification efforts. Moreover, Defendants fail to appreciate that if the information

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -4
            Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 6 of 10




 1   labeled as “Confidential” truly does belong to a third party, the need to file such information

 2   under seal is even more pressing. (See First Page of Software Requirements Specifications for

 3   Ex. F, Dkt. # 216.) The information at issue would not be Bombardier’s to disclose publicly.

 4          Exhibit G: “SSA Analysis” Email. Contrary to Defendants’ contention (Opp’n, Dkt. #

 5   234, at 9), Mr. Borfitz testified that the information in the SSA Analysis email is “particular to

 6   Bombardier” and that it provides “valuable information for potential competitors.” (Borfitz

 7   Decl., Dkt. # 197, ¶ 13.) This email therefore is another “source[] of business information”

 8   that would “harm [Bombardier’s] competitive standing”; and it therefore creates sufficient

 9   “compelling reasons to keep [the] document[s] sealed.” Hill v. Xerox Corp., No. C12-0717-

10   JCC, 2014 WL 1356212, at *2 (W.D. Wash. Apr. 7, 2014). Additionally, Defendants’

11   observation that Bombardier did not initially formally designate this document as

12   “Confidential/AEO” is irrelevant. (See, Opp’n, Dkt. # 234, at 9.) Bombardier designated it

13   “Confidential/AEO” just a few hours after initial production. (See Correspondence between

14   Counsel for MITAC and Bombardier, Dkt. # 196-4.)

15          Exhibit H: Supplier CID Email. Defendants again misguidedly use hindsight to argue

16   that the particular identification codes and CIDs shown in the un-redacted Exhibit H can be

17   readily found through simple internet searching. (Opp’n, Dkt. # 234, at 9-10.) Ironically,

18   Defendants’ search confirms how simple it would be for a competitor to identify

19   determinative identification codes and CIDs only after someone else divulges that

20   information to guide the search. This accordingly confirms that this exhibit “provides value to

21   competitors in the aviation industry” because “it provides certification insight.” (Borfitz

22   Decl., Dkt. # 217, ¶ 10.) This is precisely why Bombardier seeks to seal this information.

23          Exhibit I: Keith Ayre Email Log. The same reasons provided above with respect to

24   Exhibit A apply to Bombardier’s requested redaction of the subject line on page 1 of 17. The

25   modest redaction to one email subject line, proposed by Bombardier, properly balances

26   Bombardier’s need to protect that information against the public’s right to access court

27   records. (Compare Dkt. # 216, with Dkt. # 196-9.)

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -5
            Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 7 of 10




 1          Exhibit K: “Technical Knowledge Gaps” Email. Defendants’ assertion is misplaced

 2   insofar as it contends that Bombardier and Mr. Borfitz did not explain why this exhibit

 3   contains Bombardier’s trade secrets. (See Opp’n, Dkt. # 234, at 10-11.) This is not the correct

 4   inquiry, as information need not constitute trade secrets to qualify for sealing from the public

 5   record. (See Order, Dkt. # 111, at 14; see also LCR 5(g) (stating that even “confidential” and

 6   “sensitive” information may be properly sealed.)) Regardless, Bombardier and Mr. Borfitz

 7   explained why the redacted portions of Exhibit K (compare Dkt. # 216, with Dkt. # 196-11)

 8   would enable competitors to target individuals with knowledge particularly relevant for

 9   aircraft certification without having to engage in the same analysis that is demonstrated in

10   Exhibit K. (See Borfitz Decl., Dkt. # 217, ¶ 10.) Bombardier has a legitimate interest in

11   keeping this confidential information sealed and would be prejudiced if its proposed

12   redactions are not adopted.

13          Exhibit L: “FAA Policy” Email. Defendants yet again impermissibly use hindsight to

14   demonstrate that the information contained within the requested redactions is available online.

15   (See Opp’n, Dkt. # 234, at 11.) Defendants again typed the very information that was

16   redacted into a search engine in order to argue that, absent those redactions, that exact

17   information is readily available. Additionally, Defendants again ignore this Court’s ruling that

18   publicly available information can form part of a trade secret compilation. (See Order, Dkt. #

19   111, at 14.) Exhibit L shows which FAA policy—among thousands—would be immediately

20   applicable to MITAC’s MRJ development because it had been previously applicable to

21   Bombardier’s certification efforts. Public disclosure of Mr. Ayre’s citation to this policy

22   would enable a competitor to learn of its particular relevance to aircraft certification without

23   incurring investment comparable to Bombardier’s. To avoid such prejudice to Bombardier,

24   this information should remain sealed.

25                                       II.     CONCLUSION
26          For the foregoing reasons, Bombardier’s Motion to Seal should be granted.

27          Dated this 14th day of June, 2019.

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -6
           Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 8 of 10




 1
                                              CHRISTENSEN O’CONNOR
 2                                            JOHNSON KINDNESSPLLC
 3
 4

 5                                            s/John D. Denkenberger
                                              John D. Denkenberger, WSBA No.: 25,907
 6
                                              Brian F. McMahon, WSBA No.: 45,739
 7                                            Jeffrey E. Danley, WSBA No.: 52,747
                                              Christensen O’Connor Johnson KindnessPLLC
 8                                            1201 Third Avenue, Suite 3600
                                              Seattle, WA 98101-3029
 9
                                              Telephone: 206.682.8100
10                                            Fax: 206.224.0779
                                              E-mail: john.denkenberger@cojk.com,
11                                            brian.mcmahon@cojk.com,
                                              jeffrey.danley@cojk.com, litdoc@cojk.com
12
13                                            Attorneys for Plaintiff Bombardier Inc.

14
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -7
            Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 9 of 10




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on June 14, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                  Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                PERKINS COIE LLP
     Email:                         Email:                          Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com         MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com     docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com         jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation and Mitsubishi Aircraft Corporation America
15   Inc.
16

17   Richard J. Omata                               Mark A. Bailey
     KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
18   Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
     jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
19
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
20                                                  sanderson@karrtuttle.com
     Daniel T. Hagen
21   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
22   ksagawinia@karrtuttle.com
23
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
24   Szymanowski, Laurus Basson, and Cindy Dornéval

25
26
27

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -8
          Case 2:18-cv-01543-JLR Document 236 Filed 06/14/19 Page 10 of 10




 1   James P. Savitt              Jacob P. Freeman
 2   SAVITT BRUCE &               SAVITT BRUCE &
     WILLEY LLP                   WILLEY LLP
 3   Email: jsavitt@sbwLLP.com    Email:
     eservice@sbwllp.com          jfreeman@sbwLLP.com
 4
     Attorneys for Marc-Antoine Delarche and Keith Ayre
 5
 6                                            s/John D. Denkenberger
                                              John D. Denkenberger, WSBA No.: 25,907
 7                                            Brian F. McMahon, WSBA No.: 45,739
                                              Jeffrey E. Danley, WSBA No.: 52,747
 8                                            Christensen O’Connor Johnson KindnessPLLC
 9                                            1201 Third Avenue, Suite 3600
                                              Seattle, WA 98101-3029
10                                            Telephone: 206.682.8100
                                              Fax: 206.224.0779
11                                            E-mail: john.denkenberger@cojk.com,
12                                            brian.mcmahon@cojk.com,
                                              jeffrey.danley@cojk.com, litdoc@cojk.com
13
                                              Attorneys for Plaintiff Bombardier Inc.
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.’S REPLY TIN SUPPORT OF
     MOTION TO SEAL (DKT. NO. 215)
     (2:18-cv-01543-JLR) -9
